Citation Nr: 1416655	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for post-traumatic migraine headaches.

2.  Entitlement to an increased rating for degenerative joint disease of the right shoulder, following pectoralis major muscle tear, right superior lateral chest, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 1999, October 2003 to April 2005, October 2007 to January 2008, January 2008 to February 2009, and February 2009 to September 2009.  He also had additional service with the Army National Guard from 1998 to 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran later testified before the undersigned at a June 2013 Video Conference hearing.  The hearing transcript is of record.  Following the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. 
§ 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  
The most recent VA examinations in connection with the Veteran's service-connected right shoulder disability, migraine headaches and PTSD were conducted in March and April 2009.  The Veteran has reported that his disabilities have increased in severity since that time.  See August 2010 VA Form 9 and February 2012 Travel Board hearing transcript.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, new VA examinations are warranted to determine the current severity of the Veteran's right shoulder disability, migraine headaches and PTSD.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that during his Travel Board hearing in February 2012, the Veteran reported that he had recently received private treatment for his right shoulder, including Cortisone shots and physical therapy.  He also reported that he would possibly be having surgery on his shoulder in the near future.  The Veteran further reported that his right shoulder disability interfered with his ability to adequately perform the functions of his job as a mechanic.  With regard to his migraine headaches, he reported that he was treated every two to three months and that he was on daily medication.  He also claimed that he had missed several days of work due to his headaches.  The Veteran also reported that he had received treatment for symptoms of his PTSD, including his sleep disorder, from a private physician.  The Veteran's wife also testified that she and the Veteran were having marriage counseling from a military therapist, which dealt with some of the Veteran's PTSD symptoms, such as anger and physical violence.

The record contains records of private treatment for the Veteran's right shoulder dated from October 2009 to February 2012, and a March 2011 statement from the Central Arkansas VA Healthcare System indicates that the Veteran was found to have acromion impingement in his right shoulder and that he was taking muscle relaxers and anti-inflammatory medications for the disability.  It was also noted that he was referred to Orthopedic for consideration of surgical intervention, and was placed on restricted duties.  The statement also indicates that the Veteran was a patient at the Central Arkansas Veterans Hospital, where he had been treated for PTSD since July 2010, and that he continued to receive counseling in group and individual therapy and to take medications, which had helped his symptoms, but would be required long-term.  There are no private or VA treatment records showing treatment for the right shoulder dated after February 2012, and no records of any surgery for the right shoulder currently associated with the claims file or the Virtual VA e-folder.  The record is also void of any private or VA treatment records dated after June 2010 showing treatment for the Veteran's migraine headaches or PTSD symptoms.  In addition, there are no records of the reported marriage counseling from a military therapist currently associated with the claims file or Virtual VA e-folder.

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right shoulder disability, migraine headaches and PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records.

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  

The examiner should obtain a full history of the Veteran's relevant symptomatology and assess the current severity of his psychiatric disorder in accordance with 38 C.F.R. § 4.125 and the DSM-IV.  

All tests, studies, or evaluations deemed necessary should be performed, and the results should be reported in detail.  

3.  Then, afford the Veteran a VA examination to evaluate the current severity of his service-connected right shoulder disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also note any deformity, nonunion, malunion or history of dislocation of the shoulder.

4.  Then, afford the Veteran an appropriate VA examination to determine the current residuals and severity of his service-connected migraine headaches.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

The examiner should specifically comment as to the frequency and severity of the migraine headaches, to include whether such headaches are very frequent and completely prostrating, and include prolonged attacks productive of severe economic inadaptability.  

5. The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

7.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



